10-2532-cv
         Haimdas v. Haimdas

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17 th day of November, two thousand and ten.
 5
 6       PRESENT: WILFRED FEINBERG,
 7                BARRINGTON D. PARKER,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11
12
13       FELICIA HAIMDAS,
14
15                                     Plaintiff-Appellee,
16
17                      -v.-                                                10-2532-cv
18
19       JAGMOHAN HAIMDAS,
20
21                                     Defendant-Appellant.
22
23
24
 1   FOR APPELLANT:      PETER C. LOMTEVAS, Law Office of Peter C.
 2                       Lomtevas, Ozone Park, NY.
 3
 4   FOR APPELLEE: LAURA W. SAWYER, (Mark R. Seiden, Jonathan A.
 5                 Muenkel, on the brief), Jones Day, New York,
 6                 NY.
 7
 8        Appeal from the United States District Court for the
 9   Eastern District of New York (Vitaliano, J.).
10
11       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

12   AND DECREED that the judgment of the district court be

13   AFFIRMED.

14       Jagmohan Haimdas(“Appellant”) appeals from a judgment of

15   the United States District Court for the Eastern District of

16   New York (Vitaliano, J.) following a bench trial granting

17   Felicia Haimdas’ (“Appellee”) petition for the return of the

18   parties’ two sons to England pursuant to the Hague

19   Convention on the Civil Aspects of International Child

20   Abductions, 51 Fed. Reg. 10,494, 10,498 (Mar. 26, 1986)

21   (implemented at 42 U.S.C. §§ 11601-11611) (the “Hague

22   Convention”).    We assume the parties’ familiarity with the

23   underlying facts, the procedural history, and the issues

24   presented for review.

25       Appellant argues that the district court erred by

26   finding that Appellee has custodial rights.    We disagree for

27   substantially the same reasons set forth by the district


                                    2
 1   court in its thorough and well-reasoned Memorandum and

 2   Order.

 3       Appellant also argues that the district court erred by

 4   denying Appellant’s motion to appoint a guardian ad litem to

 5   represent the children.    We review a decision not to appoint

 6   a guardian ad litem for abuse of discretion.    Ferrelli v.

 7   River Manor Health Care Ctr., 323 F.3d 196, 200 (2d Cir.

 8   2003).   Here, Appellant’s proffered reason for seeking a

 9   guardian — to represent the best interests of the children —

10   was not relevant to the court’s analysis under the Hague

11   Convention.    See Tsai-Yi Yang v. Fu-Chiang Tsui, 416 F.3d

12   199, 203 (3d Cir. 2005) (explaining that the best interests

13   of the child are not at issue in a Hague Convention

14   analysis).    Accordingly, the district court did not abuse

15   its discretion in denying Appellant’s motion.

16       Finally, Appellant contends that the district court

17   abused its discretion or violated his due process rights by

18   excluding Appellant’s expert’s report and testimony.     We

19   review a decision to exclude expert testimony for abuse of

20   discretion.    Zaremba v. Gen. Motors Corp., 360 F.3d 355, 357

21   (2d Cir. 2004).    Appellant characterized his expert as a

22   rebuttal expert and failed to satisfactorily explain to the


                                    3
 1   district court how his expert was qualified to rebut

 2   Appellee’s expert.   Given the district court’s decision not

 3   to rely on Appellee’s expert, the district court’s exclusion

 4   of Appellant’s rebuttal expert was neither an error nor a

 5   violation of Appellant’s due process rights.

 6       We have considered Appellant’s remaining arguments and

 7   find them to be without merit.       For the foregoing reasons,

 8   the judgment of the district court is hereby AFFIRMED.

 9
10                                FOR THE COURT:
11                                Catherine O’Hagan Wolfe, Clerk
12
13




                                      4